 In the Matter of LA CROSSE GARMENT INDUSTRIESandFEDERAL LABORUNION No. 21186Case No. R-388Mr. Laurence Hunt,for the Board.Mr. Walter BaederandMr. John Thayer,of La Crosse, Wis., forthe Company.Mr. Jesse E. Higbie,of La Crosse, Wis., for Federal Labor UnionNo. 21186.Mr. Max Geline,ofMilwaukee,Wis., for International Ladies'Garment Workers' Union, Local No. 314.Mr. Henry H. Foster, Jr.,of counsel to the Board.DIRECTION OF ELECTIONNovember 20, 1937The National Labor Relations Board, having found upon examina-tion of the record in the above matter that a question affecting com-merce has arisen concerning the representation of employees of LaCrosse Garment Industries, La Crosse, Wisconsin, and that the pro-duction employees exclusive of maintenance, office, and clerical work-ers and all employees in administrative and supervisory positions,including fore]adies and instructors, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the National Labor Relations Act, 49 Stat. 449, andacting pursuant to the power vested in it by Section 9 (c) of saidAct, and pursuant to Article III, Section 8, of National Labor Re-lations Board Rules and Regulations-Series 1, as amended, herebyDIRECTS that, as part of the investigation ordered to ascertainrepresentatives for the purposes of collective bargaining with LaCrosse Garment Industries, La Crosse,Wisconsin, an election bysecret ballot shall be conducted within a period of seven (7) daysfrom the date of this Direction of Election, under the direction andsupervision of the Regional Director for the Twelfth Region, actingin this matter as the agent of the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among the production employees of La Crosse Garment Industries,exclusive of maintenance, office and clerical workers and all em-ployees in administrative and supervisory positions, including fore-ladies and instructors, to determine whether or not they desire tobe represented by Federal Labor Union No. 21186 or InternationalLadies' Garment Workers' Union, Local No. 314, for the purposes ofcollectivebargaining, or by neither.190